Citation Nr: 1424308	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from May 13, 2010, to May 15, 2010.  

2.  Entitlement to reimbursement of unauthorized medical expenses at the Saint Elizabeth Regional Medical Center in Lincoln, Nebraska, from December 21, 2010, to December 30, 2010.  



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from June 1972 to June 1976, and from October 1980 to April 1992.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of decisions by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System (hereinafter, VAMC), located in Omaha, Nebraska.  

The appellant testified before a Veterans Law Judge at a hearing held at the Lincoln, Nebraska Regional Office in November 2011.  A transcript of that hearing was produced and has been included in the claims folder for review.  The Veterans Law Judge who conducted the hearing at the RO has since retired from the Board.  However, given the fact that the appellant has requested that his claim be withdrawn, no further action with respect to the absence of the retired Veterans Law Judge is required.  

The Veteran testified before the undersigned via a videoconference hearing in December 2013 with regard to the issue of reimbursement of unauthorized medical expenses incurred in December 2010.  A transcript has been included in the claims folder.  

Subsequent to the above noted hearing, the appellant's claim was remanded to the VAMC for the purpose of obtaining additional evidence.  



FINDINGS OF FACT

1.  On May 31, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from May 13, 2010, to May 15, 2010.  

2.  At the time of the December 2010 medical treatment received at the Saint Elizabeth Regional Medical Center in Lincoln, Nebraska, the appellant had been awarded a 100 percent disability evaluation for chronic kidney disease with hypertension and said condition had been found to be permanent in nature.  

2.  The medical care the appellant received for the period extending from December 21, 2010, to December 30, 2010, was for a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health, and there were no VA medical facilities reasonably available.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from May 13, 2010, to May 15, 2010, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013). 

2.  The criteria for payment or reimbursement of unauthorized, private medical expenses incurred by the appellant at the Saint Elizabeth Regional Medical Center in Lincoln, Nebraska, for the period extending from December 21, 2010, to December 30, 2010, have been met. 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.121 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In May 2013, the appellant submitted notice to VA that he wished to withdraw his appeal with respect to the issue of entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from May 13, 2010, to May 15, 2010.  The appellant proffered his notice in writing and has been included in the claims folder for review.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.  

December 2010 Hospitalization

There is a VA Outpatient Clinic (formerly a VA Medical Center) in Lincoln, Nebraska, the clinic only provides primary care whereas specialty care is provided by the VAMC in Omaha, Nebraska, which is 53 miles from the appellant's home.  The Saint Elizabeth Regional Medical Center is located approximately 3.4 miles from the appellant's residence.  

The appellant is service-connected for chronic kidney disease with hypertension, rated as 100 percent disabling, among other disabilities.  The chronic kidney disease with hypertension has been labeled as "permanent" effective July 16, 2010.  

On Friday, December 17, 2010, the appellant began experiencing "constipation".  For relief, he "hooked" himself up to a cycler peritoneal dialysis machine.  The next day, he began experiencing nausea and vomiting as well as pain in the lower abdomen.  He stopped eating because everything he ate caused nausea and vomiting.  He stopped performing the cycler peritoneal dialysis due to his abdominal pain and discomfort.  Because he was not feeling better, since he was not eating, and due to increased abdominal pain, he presented himself for admission on December 21, 2010, at the St. Elizabeth Regional Medical Center.  

Within one day of his admission, peritonitis was conditionally diagnosed and he underwent diagnostic laparoscopy.  Peritonitis was found and the appendix was removed.  The appellant's peritoneal dialysis catheter, used for the treatment of his service-connected kidney disease, was examined and it was determined that the catheter could be "salvaged."  One week later, additional surgery was done because it was finally determined that the catheter was causing the original infection and it was no longer functioning.  The appellant was discharged on December 30, 2010.  

The Veteran contends that since he was treated in connection with his service-connected kidney disease, and, has been found to be permanently and totally disabled, and because he believed he needed "immediate" and emergent care, he should not have to pay for any medical treatment received at a private facility.  The VAMC has denied his claim based on its assessment that the treatment that was rendered was "non-emergent" and that there were other VA faculties available to him. 

III.  Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557(1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  38 U.S.C.A. § 1703(a) (West 2002).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 

In the present case, there is no evidence that the appellant sought and obtained prior authorization for VA payment of the private medical expenses he incurred in December 2010.  The record also does not indicate that the appellant may have contacted the VA within 72 hours of the initial care at the St. Elizabeth Regional Medical Center.  

Accordingly, the prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; see also 38 C.F.R. § 17.120 (2007). 

In addition, for purposes of reimbursement under section 1728(c): 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 
38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2013).  

All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991). 

The claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided at the Saint Elizabeth Regional Medical Center, for the period extending from December 21, 2010, to December 30, 2010, was denied because it was found that the appellant's condition for which he received treatment was not emergent and VA facilities were available.  The pertinent issue is whether the treatment of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(b), (c). 

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

The record reflects that prior to December 21, 2010, the appellant had been having pain and discomfort in his abdomen.  When he used his dialysis equipment, he did not improve.  Instead, his nausea and vomiting got worse.  The records from his presentation to hospital show that he was immediately admitted for treatment.  Within 24 hours, he underwent surgery.  In other words, the appellant was treated as though he needed "emergent" care. 

Medical and lay records provide persuasive evidence that a prudent layperson, who had had previous abdominal problems and who has been found to be permanently and totally disabled due to one specific disorder, would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health. 

Overall, while there is no indication of a prior authorization to seek medical care at a non-VA facility, the Board finds that medical and lay records contain persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  As described above, the nature or severity of the appellant's symptoms are indicative of an emergent condition from the perception of the lay person experiencing them.  While the appellant's condition did improve (after undergoing two separate surgeries), the original presentation of being in severe distress, reflects that the appellant's belief that he was having an emergency medical condition and comports with what a prudent layperson would reasonably describe as being emergent.  

In view of the fact that specialized emergency care was not available at the Lincoln Outpatient Clinic, and that the closest emergent, specialized care was only available at a VA facility 53 miles from the appellant's residence a VA medical facility was not feasibly available for the urgent needs of the appellant at the time the event was occurring. 

A remaining question is whether transfer to VA was feasible during the Veteran's nine day hospitalization.  The record shows what appears to be intensive treatment for peritonitis, probable recent apendiceal perforation and end stage renal disease with kidney failure.  The treatment included two surgical procedures followed by peritoneal and hemodialysis dialysis.  Even at discharge, he was in only fair condition and required to attend a dialysis center three times per week.  A designated VA clinician has not certified a point at which the emergency ended.  Cf. 38 C.F.R. § 17.121.  The weight of the available evidence is to the effect that the medical emergency persisted.

The requirements for payment or reimbursement for unauthorized medical treatment furnished by the Saint Elizabeth Regional Medical Center in Lincoln, Nebraska, for the period extending from December 21, 2010, to December 30, 2010, under the amended version of 38 U.S.C.A. § 1728 have been met. 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from May 13, 2010, to May 15, 2010, is dismissed.

Payment or reimbursement for the cost of unauthorized private medical expenses incurred during the time period extending from December 21, 2010, to December 30, 2010, at the Saint Elizabeth Regional Medical Center, is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


